             Case 1:19-cv-00991 Document 1 Filed 04/09/19 Page 1 of 9



        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA


Col. (Ret’d) George Lakner, M.D.              :
       45 L St., NW
       Washington, D.C. 20024
                     Plaintiff                : Case No: 19-cv-00991
              v.
Mark T. Esper, Secretary of the Army          :
       101 Army Pentagon
       Washington, D.C. 20310
                     Defendant                :

                                         Complaint
                        (Administrative Procedure Act, 5 U.S.C. § 702)

       Plaintiff, by counsel, seeks review of the Army Board of Correction of Military Records’

(“ABCMR” or “Board”) refusal to honor a Nov. 7, 2017, decision of the Hon. Francine C.

Blackmon. She is the Deputy Assistant Secretary of the Army and the Director of the Army

Review Boards Agency (“ARBA”).

                                              Parties

       1.      Plaintiff George Lakner, M.D, resides at 45 L St., NW, Washington, D.C. 20024.

He is seventy-nine years old. He served on active duty or as a national guard reservist in the

United States Army from 1976 to 2006, when he retired as a colonel.

       2.      Defendant, the Honorable Mark T. Esper, is sued in his official capacity as the

Secretary of the Army. Acting through the ABCMR, he is authorized to correct any Army

military record when he “considers it necessary to correct an error or remove an injustice.” 10

U.S.C. § 1552(a)(1).

                                     Jurisdiction and Venue

       3.      This Court’s jurisdiction is invoked under the Administrative Procedure Act, 5

U.S.C. § 702 et seq. Venue is proper under 28 U.S.C. § 1391(b)(1), (2). Defendant resides in



                                                  1
               Case 1:19-cv-00991 Document 1 Filed 04/09/19 Page 2 of 9



this District and a substantial part of the events or omissions giving rise to the claim occurred

herein.

                                       Statement of the Case

          4.     Plaintiff is a physician who specialized in Preventive Medicine and in Psychiatry.

He served with the military during its mission in Kosovo. In 2004 Plaintiff made an internal

report of perceived deficiencies in health care resource allocation relating to an uptick in combat

zone suicides. The inspector general upheld his complaint. Shortly afterwards, the Army Medical

Command moved to end Plaintiff’s stay in the theater of operations. Plaintiff then complained

under Article 138 of the Uniform Code of Military Justice that the Command had retaliated

against him for seeking the Inspector General’s intercession, was still turning a blind eye towards

substandard care and was misclassifying apparent suicides as “accidents.”

          5.     Through an Application for Relief (“Application”) filed before the Board in 2015,

Plaintiff contended that almost immediately after he filed his Article 138 complaint, his

commanding officers had convened a credentialing privileges hearing in Germany over whether

he had submitted false letters of support incident to the Article 138 complaint. The hearing led to

the military’s revocation of Plaintiff’s clinical privileges and corresponding adverse submission

to the National Practitioner Data Bank (“NPDB”), which potential employers and state medical

boards consult in evaluating licensing applications. Plaintiff alleged he had been given but

twelve days’ notice of the hearing, was provided inadequate discovery and time to prepare, and

was denied cross-examination of the two witnesses against him – indeed the Army spirited them

out of Europe.

          6.     Plaintiff advised the Board that in 2013 he had fortuitously located one of those

two witnesses, who provided an affidavit that the Command and the credentialing committee had



                                                  2
             Case 1:19-cv-00991 Document 1 Filed 04/09/19 Page 3 of 9



mischaracterized his statement that was used against Plaintiff. Although the Board denied relief,

the Assistant Secretary of the Army responsible for review ordered that reconsideration be taken

to correct Plaintiff’s records. The military has proved unwilling to implement her decision.

                                       Factual Allegations

       7.      Plaintiff graduated from Semmelweis University’s School of Medicine in

Budapest, Hungary. He developed expertise in preventive medicine and psychiatry as a teacher

and researcher at the National Institutes of Health, Columbia, Harvard, and Yale. While at Yale,

he was recruited to the Connecticut National Guard in 1976 and served as Chief of Professional

Services. In March 1981, Plaintiff transferred to the Army Reserves. After serving on active or

reserve duty for 25 years, he retired and was honorably discharged in March 2006.

       8.      About November 11, 2015, Plaintiff filed Application for relief with the Board.

He charged, in pertinent part, as follows:

       (a) Plaintiff was deployed in 2004 to command a Mental Health Task Force in Kosovo

            serving the U.S.-NATO Peacekeeping Mission in former Yugoslavia. Shortly

            afterwards, the Army Medical Command disbanded the Task Force over Plaintiff’s

            objection. Disputes then arose between Plaintiff’s command structure and the

            general Medical Command over his stated concerns with mental health resources

            under-allocation and whether deaths within the Task Force’s geographic area of

            operations were suicides rather than “accidents.” After a commander of a co-located

            health clinic remonstrated with Plaintiff over those issues, he successfully filed with

            the Army Inspector General a complaint about that commander’s actions.

       (b) About October 16, 2004, with the assistance of military counsel, Plaintiff filed an

            Article 138 complaint. He asserted that senior officers within the Medical



                                                 3
     Case 1:19-cv-00991 Document 1 Filed 04/09/19 Page 4 of 9



    Command, including Brigadier General Carla Hawley-Bowland, the overseas

    medical commanding general who was stationed in Germany, were tolerating

    continued deficiencies in medical care. Through military counsel, Plaintiff enclosed

    supporting letters from six colleagues, whose personal identifiers were redacted by

    counsel due to concerns of retaliation by the Command.

(c) About November 8, 2004, following a “confidential guidance referral” from Col.

    Doreen Lounsbery, then-Chief of Credentialing at the Medical Command

    Headquarters, Plaintiff was referred to a credentialing committee in Germany. That

    committee was under the supervision of General Hawley-Bowland and was

    convened to examine claims of non-patient care misconduct by Plaintiff. He

    contended that the referral and subsequent charges of misconduct flowed from an

    unauthorized search of his quarters. That search, Plaintiff further claimed, had

    yielded original unredacted letters of support from Col. David Meyer, M.D., and a

    noncommissioned officer – two of the six persons whose redacted letters had

    accompanied Plaintiff’s Article 138 complaint. Plaintiff argued that the Command

    had pressured these men to suggest that he had fabricated Col. Meyers’s letter and

    had coerced the noncommissioned officer to provide his letter of support.

(d) About January 6, 2005, the Command informed Plaintiff that twelve days later a

    Credentialing Committee would hold a hearing in Germany into those claims.

    Plaintiff’s military counsel’s requests for an extension of time to prepare and for

    access to the full investigative files were rejected. Meanwhile, Plaintiff was

    informed that Col. Meyer and the noncommissioned officer were sent back to the

    United States on never-explained “compassionate leave.” They were neither



                                         4
               Case 1:19-cv-00991 Document 1 Filed 04/09/19 Page 5 of 9



              presented at the hearing nor made available for cross-examination, Plaintiff’s

              objections notwithstanding.

       9.       Plaintiff’s Application also alleged that the Credentialing Committee upheld the

charges on the day of the hearing and recommended that his clinical privileges be revoked. In

November 2005, he further claimed, Brigadier General Hawley-Bowland accepted the

Committee’s recommendation. Plaintiff contended that he had internally appealed but in March

2006, the Army Medical Command Medical Appeals Board recommended that the Office of the

Surgeon General (“OTSG”) uphold the revocation. That May, OTSG wrote him that “[u]nder the

provisions of Army Regulation 40-68, this is the final action in the appeals process. This action

will be reported to the [NPDB].” The Army reported that Plaintiff’s privileges were revoked “for

falsifying a letter of recommendation from a peer physician and coercing an enlisted soldier to

write a letter of recommendation that was subsequently used in an official government

complaint.”

       10.      Plaintiff’s Application also submitted that in October 2013 he had located Col.

Meyer, who provided an affidavit refuting any allegation that Plaintiff had falsified or altered his

(Meyers’s) letter. Instead, Col. Meyer swore that the letter in question “was written on a word

processor by me with input from Dr. Lakner. The contents of the letter pertaining to Dr. Lakner

were not edited or altered after I had signed it.” However, Plaintiff claimed, Col. Kimberly

Kesling—the Deputy to Col. Lounsbery, who had recommended convening the credentialing

committee—dismissed the Meyer affidavit as inconsequential.

       11.      In October 2017, after Plaintiff’s Application had languished for almost two

years, prior counsel for Plaintiff wrote the Acting Secretary of the Army and protested the delay.




                                                  5
             Case 1:19-cv-00991 Document 1 Filed 04/09/19 Page 6 of 9



       12.     On Nov. 7, 2017, Assistant Secretary of the Army Francine Blackmon issued an

internal decision that notwithstanding the Board’s recommended denial of Plaintiff’s

Application—a fact of which Plaintiff was unaware—she had “reviewed the findings,

conclusions and Board member recommendations.” She directed that all records in the case be

sent to OTSG” and that “necessary administrative action be taken to effect the correction of

[Plaintiff’s] records as indicated no later than 7 March 2018.”

       13.     On Nov. 27, 2017, Board Director Dennis Dingle revealed in a letter to the

Plaintiff and his prior counsel that Ms. Blackmon had reversed the Board’s denial of Plaintiff’s

Application. He wrote: “The Army Board for Correction of Military Records Board members

unanimously recommended denied [sic] of your request…. However, after reviewing the finding,

conclusions, and the Board member recommendations, the Deputy Asst. Secretary of the Army

(Review Boards) found there is sufficient evidence to grant relief.” His letter also stated that the

“approved Record of Proceedings has been forwarded to the [Army] Office of the Surgeon

General.”

       14.     The foregoing notwithstanding, by letter dated Feb. 21, 2018, Col. Bonnie H.

Hartstein, Colonel Lounsbery’s successor as Director of the Clinical Performance Assurance

Directorate at the U.S. Army Medical Command, Fort Sam Houston, Texas, wrote Plaintiff that

“The U.S. Army Surgeon General determined that the privilege revocation remains valid and the

related NPDB is accurate.” No grounds or reasons were stated for the OTSG’s action, which

effectively usurped Assistant Secretary Blackmon’s decision, as well as a December 4, 2017,

communication from a retired brigadier general, who had once commanded Plaintiff, and wrote

that the committee’s actions were non-compliant with accepted procedures followed by the

United States Army Medical Department.



                                                  6
             Case 1:19-cv-00991 Document 1 Filed 04/09/19 Page 7 of 9



       15.     Subsequent written communications by former counsel with the Department of

the Army have proved fruitless.

                                          Count I
              (Review under the Administrative Procedure Act, 5 U.S.C. § 706(1))

       16.     Plaintiff realleges Paragraphs 1-15 as if set forth herein.

       17.     Defendant has unlawfully withheld and/or unreasonably delayed implementing

the decision of Deputy Assistant Secretary Blackmon. It has failed to correct Plaintiff’s records.

                                          Count II
          (Review under the Administrative Procedure Act, 5 U.S.C. § 706(2)(A), (D))
                                     (Alternate Count)

       18.     Plaintiff realleges Paragraphs 1-15 as if set forth herein.

       19.     The ABCMR failed to uphold its duty under 10 U.S.C.§ 1552 by failing to

address in any meaningful way Plaintiff’s claims. Among other things, by virtue of the

allegations set forth in Paragraphs 6 through 15, above, it failed to address his claims that his

rights to notice, a reasonable opportunity to defend, and to confront the two purported witnesses

against him were materially compromised. It also failed to respond to evidence which he

propounded that the decision to revoke his credentialing privileges either misconstrued or

misunderstood the claims purportedly made against him by at least one of those witnesses. It

overlooked his claims that the credentialing proceeding and the Army’s subsequent actions to

affirm its findings were tainted by a retaliatory animus for his exercise of his rights to seek

redress of pursuant to a complaint to the Inspector General and a subsequent Article 138

complaint. Lastly, it has overlooked or disregarded the directive of Assistant Secretary

Blackmon.

       20.     The foregoing actions have been arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law and without observance of procedure required by law.


                                                  7
     Case 1:19-cv-00991 Document 1 Filed 04/09/19 Page 8 of 9



                                 Relief Requested

Plaintiff demands relief as follows:

       A. An order enforcing the decision of Assistant Secretary Blackmon and

           compelling Defendant forthwith to cause Plaintiff’s records within the

           Command to be corrected and to provide notice of the correction of his

           disciplinary report to be sent to the NPDB, the Federation of State Medical

           Boards, and all states of licensure.

       B. In the alternative, a declaration that Defendant’s causing Plaintiff’s

           disciplinary record to be included in his personnel record within the

           Command and reported to the NPDB was arbitrary, capricious, an abuse of

           discretion, and otherwise not in accordance with law, as well as without

           observance of procedure required by law, and compelling Defendant forthwith

           to cause Plaintiff’s personnel, credentialing and privileging record within the

           Command to be corrected, and to provide notice of the correction of his

           disciplinary report to be sent to the NPDB, the Federation of State Medical

           Boards, and all states of licensure.

       C. An order requiring that all references to the underlying Credentialing Decision

           be expunged from Plaintiff’s Official Military Personnel File maintained by

           the Army Human Resources Command, as well as the Clinical Performance

           Assurance Directorate at the U.S. Army Medical Command, Fort Sam

           Houston, Texas.

       D. An order awarding Plaintiff his reasonable attorney’s fees and expenses,

           pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.



                                         8
            Case 1:19-cv-00991 Document 1 Filed 04/09/19 Page 9 of 9



              E. Such other and further relief as the Court deems equitable.


Dated: April 9, 2019                       Respectfully submitted,

                                           /s/ Stephen C. Leckar
                                           Stephen C. Leckar, No. 281691
                                           Evan Lisull, No. 1023596
                                           Kalbian Hagerty LLP
                                           888 17th Street, NW, 10th Floor
                                           Washington, DC 20006
                                           (202) 223-5600/(202) 223-6625 (FAX)
                                           sleckar@kalbianhagerty.com

                                           Attorneys for Col. (Ret’d) George Lakner




                                               9
